PER CURIAM.
Petitioner seeks certiorari review of the circuit court’s denial of his petition for writ of mandamus. Specifically, Petitioner challenges the circuit court’s order imposing a lien on his inmate trust account and its determination that the Parole Commission did not violate his due process rights by revoking his conditional release.
There is no statutory authority for imposing a lien when a petitioner is merely challenging the Parole Commission’s revocation of his conditional release. See Crosby v. Fla. Parole Comm’n, 949 So.2d 1181, 1183 (Fla. 1st DCA 2007); Jones v. Fla. Parole Comm’n, 944 So.2d 1244 (Fla. 1st DCA 2006). Therefore, we GRANT the petition for writ of certiorari inasmuch as it contested the circuit court’s order imposing a lien and QUASH such order. However, we conclude that Petitioner’s due process claims are without merit. Consequently, we DENY that portion of the petition alleging due process violations.
KAHN, LEWIS, and HAWKES, JJ., concur.